Per Curiam,
The distribution of the decedent’s estate, as made by the auditor and finally confirmed by the orphans’ court, is fully justified by the auditor’s report and the opinion of the court. The appellant was fully heard upon exceptions and the reasons for dismissing them are carefully stated by the court.
We see no occasion for discussing the reasons for or dissenting in any way from the conclusions reached. The distribution was properly made and the appellant has no good legal reason for her appeal from the final decree.
Decree affirmed and appeal dismissed at the cost of the appellant.